DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply, IDS and Terminal Disclaimer filed January 29, 2021 have been received and entered into the case.  Claim 40 is canceled; claim 42 is added; claims 1 – 2,4 – 5, 8, 10 – 12, 17 – 19, 21 – 23, 38 – 39, 41 – 42 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to amendment.
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn due to amendment.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 and 102a2 are withdrawn due to amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 5, 8, 10 – 12, 17 – 19, 21 - 23, 38 – 39, 41 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vogten (2004) in view of Davidson (US 6057122).
Vogten teaches a method for inhibiting development of liver fibrosis, the method comprising administering angiostatin purified from human plasminogen (an active fragment of plasminogen with plasminogen activity as claimed, and a plasminogen as disclosed by applicant, specification p.17-18) (abstract, p387-388, 390, 392) with phosphate buffered saline (a therapeutic means) in amounts of 100mg/kg/day for 3 days a week for 5 weeks, and daily for weeks 4-5 (figure 1, p.388, Angiostatin treatment).  The fibrosis was chemical/drug induced (non-alcoholic fibrosis) with carbon tetrachloride (p.388), or was caused by hepatic tissue injury by way of a hepatotoxic drug/compound.  While Vogten does not teach the fibrosis is caused or complicated by each of the claimed conditions (claims 5, 8, 38) or administered with each of the claimed drugs (claim 18) it is noted that these limitations are recited in the alternative and are therefore not required by the instant claims.
Vogten does not teach the method wherein the angiostatin matches the claimed sequence by at least 75 – 99%.  However, Vogten teaches the angiostatin to be a portion of human plasminogen (p.388, Angiostatin treatment) and is still effective to treat and prevent fibrosis.  This indicates that the plasminogen fragment, angiostatin, of Vogten shares significant sequence 
Regarding claim 11, Vogten does not teach the method wherein the fibrosis is caused by each of the claimed conditions (claims 2, 5, 8, 12), drugs (claim 11), or sources.  However, at the time the claims were filed, the prior art clearly recognized the plasminogen fragment, angiostatin, to be effective in preventing and treating fibrosis of the liver.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply the known technique of treating or preventing liver fibrosis with angiostatin, in other comparable cases of liver fibrosis with a predictable and reasonable expectation for a successfully treating the liver fibrosis.  Absent evidence to an unexpected result, benefit or advantage, the claims are rejected.
Absent evidence to an unexpected result, benefit or advantage, the claims are rejected.


Double Patenting
Previous nonstatutory double patenting rejections are withdrawn due to the Terminal Disclaimer filed on January 29, 2021.


Response to Arguments
Applicant argues the references individually in that Vogten does not teach the claimed sequences and Davidson does not teach the plasminogen for treating the claimed conditions.  Applicant additionally argues that there is no motivation to substitute the claimed sequences in the methods of Vogten and that the claims exclude angiostatin.
However, these arguments fail to persuade for the following reasons. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant claims are rejected over a combination of references, in that Vogten teaches a method for inhibiting development of liver fibrosis by administering angiostatin purified from human plasminogen (an active fragment of plasminogen with plasminogen activity as claimed, and a plasminogen as disclosed by applicant, specification p.17-18) (abstract, p387-388, 390, 392). Vogten teaches the angiostatin as a fragment of human plasminogen (p.388, Angiostatin treatment) and is still effective to treat and prevent fibrosis, which indicates the fragment shares significant sequence identity with the plasminogen and still retains the activity as claimed.  It is maintained that in following the teachings of Vogten, it would have been obvious to one of ordinary skill in the art to optimize the particular sequence in sufficient amounts to obtain a working fragment of plasminogen while maintaining the plasminogen activity of treating and/or preventing fibrosis, as a matter of routine practice and experimentation.  It is further maintained that it would have been obvious to one of ordinary skill in the art to use known human plasminogen fragments with a reasonable expectation for success.
Absent evidence to an unexpected result, benefit or advantage, the claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699